DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase “can be reabsorbable” is not definite as it is unclear whether the claim requires the material to be reabsorbable or not.
	Claim 6 is additionally is indefinite as the phrase “can be reabsorbable” is unclear in whether this limitation refers to the polymer, metal alloy or all preceding listed materials in the claim. 
	Claim 6 is further indefinite as the term “talanum” is not a known term or material in the art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sauter (US 2020/0275933 A1).
Regarding claim 1, Sauter discloses A surgical clip (see Fig. 1), comprising: two leg sections (8a, 8b and 14a, 14b, see Fig. 3) arranged substantially parallel to each other (see Fig. 3); two straight sections (16a and 16b, see Fig. 3) respectively attached to the two leg sections at an angle to the two leg sections (S-shaped portion attaching 16a and b to 14a, 14b, see Fig. 3 and Paragraph 42); and at least one curved section connecting the two straight sections at ends opposite to the two leg sections (see element 6 in Fig. 4 marking curved section connecting straight sections 16a and 16b).
Regarding claim 2, Sauter discloses the invention of claim 1, Sauter further discloses wherein the curved section is configured to bend under a compressive force in order to reduce a distance between the two leg sections (see Figs. 1 and 2 showing curved section 6 bending and twisting with opening and 
Regarding claim 3, Sauter discloses the invention of claim 1, Sauter further discloses wherein each of the two leg sections are curved (see Fig. 4 showing legs 8a and 8b curving at the proximal end entering sections 14a, 14b)
Regarding claim 4, Sauter discloses the invention of claim 3, Sauter further discloses wherein each of the two leg sections include a flat portion (see Fig. 4 showing flat portion at the distal end after S-section 14a and 14b)
Regarding claim 5, Sauter discloses the invention of claim 1, Sauter further discloses where the surgical clip is formed from one piece of material (see Paragraph 20)
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauter in view of Steinhilper (US 20110288571 A1).
	Regarding claim 6 (see 112b rejection above), Sauter discloses all limitations of the invention of claim 5.

 	However, in the same field of endeavor, namely surgical clip devices, Steinhilper discloses wherein the material is one of stainless steel, titanium, talanum, platinum, and a metal alloy or a polymer, which can be reabsorbable (see Paragraph 96 mentioning the clip may be made from titanium or an implant steel).
	Steinhelper discloses that it is known in the art to make surgical clips out of titanium or an implant steel. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the clip out of titanium or an implant steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauter in view of Transue (US 4979950 A).
Regarding claim 7, Sauter disclose all limitations of the invention of claim 1.
However, Sauter fails to discloses wherein each of the leg sections include a textured surface configured to prevent slippage once the surgical clip is installed.
However, in the same field of endeavor, namely surgical clip devices, Transue discloses wherein each of the leg sections include a textured surface (element 42, see Fig. 2) configured to prevent slippage once the surgical clip is installed (see Col. 4 Lines 60-65 mentioning how the pattern provides grip strength on a tissue or vessel via the indentation pattern)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the leg sections of Sauter to have included the texture pattern of Transue to increase grip strength via the indentation pattern on the tissue or vessel (see Col. 4 Lines 60-65)
	Regarding claim 8, Sauter discloses all limitations of the invention of claim 1. 
However, Sauter fails to discloses wherein each of the straight sections include a textured surface to prevent slippage when held in an applicator device.
However, in the same field of endeavor, namely surgical clips, Transue discloses wherein each of the straight sections include a textured surface to prevent slippage when held in an applicator device (see Figs 1 and 1a showing fillet cut-out patterns/textures in the proximal straight portions of the clip device) in order relieve tensile stresses that would otherwise concentrate in these corners (see Col. 3, Lines 46-55). It is noted that the presence of these cut-outs would bring the two force regions together towards equilibrium leading to a decrease in force required to close the clip (see Col. 3, Lines 67-Col. 4 Lines 1-4), seen as preventing slippage as less pressure is needed to close the clip and any excess pressure applied would provide further grip strength thereto rather than be used to close the clip as a result of the lessened burden.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the straight sections of Sauter to include the fillets of Transue to relieve tensile stresses that would otherwise concentrate in the corners of the straight sections (see Col. 3, Lines 46-55) and lessen the amount of force needed to close the clip (see Col. 3, Lines 67-Col. 4 Lines 1-4) allowing any excess force applied thereto to aid in the grip strength of the applicator and reduce the chance of slippage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 Notice of References Cited. Specifically, US 4979950 A to Transue, US 20210236127 A1 to Yamamoto, US 20210212673 A1 to Cambron, US 20200046360 A1 to Siegenthaler, US 20190175228 A1 to Elimelech, US 20180206868 A1 to Napolez, all disclose surgical clip devices
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.B.H./Examiner, Art Unit 3771                                                                                                                                                                                                        

/SHAUN L DAVID/Primary Examiner, Art Unit 3771